Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept. 1, 2020 has been entered.
Election/Restrictions
Applicant's election of Group I (claims 1-11) and species Group la (about 500 pm and about 4 mm) and Group 2c (osteocyte) in the reply filed on Dec. 20, 2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP§ 818.01(a)).
Newly submitted claim 30 is directed to a non-elected species (as osteocytes are the species that were elected and adipogenic gene expression would be associated with adipocytes, a non-elected species) and is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP 821.03.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (Advanced Science, 2017, cited in previous Office Action) in view of Yang (U.S. Patent No. 8,802,430), cited in the IDS filed on Feb. 27, 2018.

Werner et al. teach that culturing human mesenchymal stem cells on curved surfaces influences their migratory and differentiation behavior. (Abstract) More specifically, Werner et al. teach that mesenchymal stem cells cultured on convex spherical curvatures that are much larger than the cell size (macro-curvature having a diameter of at least hundreds of micrometers, specifically 250 µm - 750 µm) in either expansion or osteogenic medium for 10 days promoted osteogenic differentiation of the cells, (pg. 2, "2.1 Concave and Convex Surfaces Induce Different hMSC Migration Modes"; pgs. 5-6, "2.3 Convex Spherical Surfaces Induce Osteogenic Differentiation of hMSCs.).
Werner et al. cultured cells on spherical surfaces having a diameter as great as 750 pm, but does not specifically teach culturing on balls.  
Yang teaches a substrate for culturing cell that includes a gel, and a spherical substrate microstructures having diameters that range from 5 µm to 2 mm and specifically teaches employing glass balls with diameters of about 2 mm, 1.1 mm, and 900 pm. (Abstract, Figs. 1-4; col. 3, II. 33-35; col. 4, II. 9-14; col. 5, II. 1-5; col. 6, II. 12-14). While Yang directs his experiments to culturing fibroblasts (fibroblasts are cultured on 900 µm-diameter glass balls (col. 6, II. 24-29), he also that stem cells can be cultured on these substrates, (col. 4, II. 46-56; col. 5, II. 58-60; col. 8, 11.40-43)
It would have been obvious for one of ordinary skill in the art at the time the application for the invention was filed to have modified the process of Werner et al. to include 
With respect to the limitation of the recited method (a method to non-monotonically modulate the relative gene expression of a mesenchymal stem cell) this limitation is inherently met, as all the structural limitations in the claim (the mesenchymal stem cell, culturing in the presence of cell culture media on a ball having a diameter of between about 500 µm – 4mm) are taught or obvious over the combination of the Werner et al. and Yang references and the monotonical modulation of the relative gene expression appears to come about when differentiating these stem cells (as taught by both the Werner et al. and Yang references).   
With respect to claims 2 and 28, Yang teaches coating the substrate with adhesion molecules to provide a physiological adhesive surface for the cell culture, (col. 4, II. 30-32).

With respect to claims 26 and 27, Werner et al. teach that the convex surface promotes differentiation of the hMSCs to osteocytes in an osteocyte differentiation media and that osteogenic markers are modulated by the spherical surfaces, (pgs. 5-6, "2.3 Convex Spherical Surfaces Induce Osteogenic Differentiation of hMSCs.).
Response to Arguments
Applicant's arguments filed Sept. 1, 2020 have been fully considered but they are not persuasive.
Applicant asserts that the claims differentiate from the cited prior art because they recite the key experimental findings of the non-monotonic modulation of the relative gene expressions realized by culturing the stem cells on balls with different diameters , as shown in Figs. 8 and 9.
This is not found persuasive because, as explained above, although the cited references do not recognize the non-monotonic modulation of the relative gene expressions that culturing the stem cells on balls with different diameters produces, the non-monotonic modulation of the relative gene expression inherently results from culturing the stem cells on balls with different diameters, and these steps are taught by the Werner et al. and Yang.  As the steps that result in this are present, the claimed method is inherently present, whether it was recognized by the prior art references or not.  It is necessarily presence, as this is a natural correlation that results once the active method steps are undertaken. “‘[T]he discovery of a previously unappreciated property of a prior art composition...does not render the old composition patentably new to the discoverer.’ Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable." MPEP 2112.1. See also MPEP 2112.11

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840.  The examiner can normally be reached on Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA E KNIGHT/Primary Examiner, Art Unit 1632